Opinion by
Oblady, P. J.,
Judgment was entered in the court below for want of a sufficient affidavit of defense, and on appeal the contention is that notwithstanding the doubtful character of the affidavit of defense, the judgment should be reversed, for the reason that the plaintiff’s statement of claim is insufficient in not complying with the requirements specified by the act of assembly. In Gould v. Gage, et al., 118 Pa. 559, which was the first case to reach the Supreme Court involving the practice under the procedure Act of 1887, it is said: The object of the act is, doubtless, to dispense in ordinary cases with precise and technical pleadings; but in order to obtain substantial justice the statement should convey to the defendant the nature and extent of the plaintiff’s claim; *124and in Bridgeman Bros. Co. v. Swing, 205 Pa. 479, the rule is stated as follows: “The Procedure Act of 1887, relieved plaintiffs from a certain amount of formality in the statement of their claim, but not from any obligation of substance in the stated form of action. But if the substance was there, the act was not intended to increase mere technicality of presentation.”
It lias frequently been held, that the act was intended to dispense with technical formality, but to insist upon matters of substance, indispensable to an intelligent and just judgment between the parties: Winkleblake v. Van Dyke, 161 Pa. 5. It requires that the declaration in assumpsit or trespass is to be a concise statement of the plaintiff’s demand. It should be not only concise, but precise; exhibiting with accuracy and completeness the ground on which recovery is sought. The plaintiff’s statement must not only set out a wrong, but the evidence shows a wrong, and the wrong shown must be the wrong alleged.
The special challenge to the sufficiency of the statement in this case is that, there is no allegation, that any sum is justly due, owing and payable by the defendant,— though the statement avers that the defendant “agreed to purchase and pay for the said coal”; an actual delivery of the coal to the defendant at its wharves and an acceptance of the same by the defendant, “That there, and then there became and was due by the defendant to the plaintiff,” the sum in controversy, “in accordance with the agreement, which said sum, or any part thereof the defendant has neglected and refused to pay, although repeatedly requested so to do, wherefore the defendant was then, and is now indebted, etc.”
This express, unequivocal demand is not denied by the defendant, and the statement is a substantial and intelligent compliance with the requirements of the Act of 1887, which need not necessarily be in the exact words of the statute, but it must show the amount the plaintiff *125claims as justly due him: Penn Nat. Bank v. Kopitzsch Soap Co., 161 Pa. 134.
Under the Act of 1887, all matters of substance essential to a good cause of action, must be set out with clearness and precision, but the use of technical words is not required: Young v. Geiske, 209 Pa. 515.
Under the statement as presented, in the use of the words above quoted, there was a concise statement of the claim for a specified amount and the addition of the technical words “justly due to him,” would not have added anything to its clearness.
The judgment is affirmed.